IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1854-06


THE STATE OF TEXAS

v.


ALBERT MCKNIGHT, Appellee





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per curiam.


O P I N I O N



	A jury found Appellee guilty of disorderly conduct.  The trial court then granted
Appellee's motion for new trial, and the State appealed.  The Court of Appeals affirmed
based on its conclusion that the harm standard set forth in Almanza v. State, 686 S.W.2d 157
(Tex. Crim. App. 1984), does not apply to jury-charge errors presented in a motion for new
trial.  McKnight v. State, __ S.W.3d __ (Tex. App. - San Antonio, No. 04-05-00295-CR,
delivered October 18, 2006). 
	The State has filed a petition for discretionary review contending that the Court of
Appeals erred in its analysis.  Recently, in Igo v. State,  S.W.3d  (Tex. Crim. App. No.
137-05, delivered December 20, 2006), we held that the Almanza harm analysis does apply
to jury-charge errors presented in a motion for new trial.  
	The Court of Appeals in the instant case did not have the benefit of our opinion in Igo. 
Accordingly, we grant the State's petition for discretionary review, vacate the judgment of
the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion
in Igo.

DATE DELIVERED: January 31, 2007

PUBLISH